DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 8 is objected “The irrigation system…” lacks antecedent basis. It should recite “The 
Claim 18 recites “The irrigation system of claim 11…”. Claim 11 is a method claim. It appears applicant meant “The 1 comprising:”
Claim 19 is a method claim, depending upon claim 18, which is a system claim. It should recite “The system of claim 18”
Claim 20 is a system claim. It uses the language “retrieving”. It should be recited to use the language “retrieve”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This claim recites “inputting the integration system…”. It is not clear as how an “irrigation system can be inputted” or incorporated into a method claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over VANDER GRIEND et al. (U.S. Patent Application Publication 2012/0254784 hereinafter VanderGriend) in view of Hale et al (US Patent 5902343 hereinafter Hale) in view of SANGIREDDY et al (US Patent Application Publication 2019/0347836 A1 hereinafter Sangireddy) 

With regard to claim 1, VanderGriend teaches a system for irrigation management comprising: 
an irrigation system information input into a computing device <user’s PC can be used to input customized info of an irrigation system para 0027>; 
an irrigation system comprising flow sensors, moisture sensors, and a plurality of valves positioned in a plurality of locations within the irrigation system; 
an irrigation management server (“IMS”) with a processor and an IMS memory, the irrigation management server configured to <fig 1, items 101, 102, 103 para 0103>: 
retain the irrigation system information in the IMS memory <para 0027>; 
retrieve a GPS location of a user seeking access to the irrigation system <location of a user can be determined, location-aware smart device para 0027>; 
retrieve a third party map of the GPS location of the irrigation system <figs 5A, 5B geographic location of the irrigation system can be retrieved and displayed para 0056, see also para 0048>; 
access the irrigation system <figs 5A, 5B>; 
overlay the irrigation system information onto the third party map <figs 5A, 5B, para 0048, 0056>; and 
display the irrigation system information over the third party map on a computing device <fig 5A, 5B para 0048, 0056>, 
SangiReddy does not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Hale teaches
receive the irrigation system information input by a user, the irrigation system information comprising a location of the flow sensors within the irrigation system, and a location of the moisture sensors within the irrigation system <location of moisture and flow sensor can be determined and user is provided with a user interface col 8 lines 34-54>; 
display the location of the flow sensors within the irrigation system, and the location of the moisture sensors within the irrigation system over the third party map on a computing device <sensors can be displayed col 8 lines 34-54 on a visible map>; 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend to include the teachings of Hale, in order to obtain limitations taught by Hale.  One would have been motivated to make such a combination because it provides efficient management of the irrigation system.
VanderGriend, Hale do not appear to explicitly disclose the display of the irrigation system information comprising at least one perimeter line of at least one zone.
In the same field of endeavor, Sangireddy teaches the display of the irrigation system information comprising at least one perimeter line of at least one zone <fig 7A item 710, fig 8B para 0136, zone boundary can be displayed>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Sangireddy before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale to include the teachings of Sangireddy, in order to obtain limitations taught by Sangireddy.  One would have been motivated to make such a combination because it provides efficient management of the zones within an irrigation system.

With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Sangireddy teaches wherein the irrigation management server is further configured to display the GPS location of the user seeking access to the irrigation system on the third party overlay <user location can be overlaid, GPS can be used para 0071, fig 3B>.
With regard to claim 3, this claim depends upon claim 1, which is rejected above. In addition, Sangireddy teaches wherein the display of the irrigation system displays at least one perimeter line of at least one zone <fig 7A item 710 shows a zones and its boundary (perimeter)>.
With regard to claim 4, this claim depends upon claim 3, which is rejected above. In addition, Sangireddy teaches the system further configured to: allow a user to manipulate the perimeter lines of the at least one zone utilizing the display of the computing device <zones can be drawn on a map para 0077>.
With regard to claim 5, this claim depends upon claim 3, which is rejected above. In addition, VanderGriend teaches wherein the irrigation system comprises sensors and the irrigation management server of claim 1 is further configured to: 
retrieve sensor information from the irrigation system <para 0011>; 
allow a user to display sensor information on a computing device by selecting the at least one zone <output of a sensor associated with a zone can be displayed para 0011>.
Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale in view of Sangireddy in view of BENTWICH et al (US Patent Application Publication 2016/0157446 A1 hereinafter Bentwich).

With regard to claim 6, this claim depends upon claim 1, which is rejected above. VanderGriend, Hale, Sangireddy do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor Bentwich teaches wherein the display of the irrigation system displays zones and zone numbers on the display <fig 1 items 120, 125, 130 show zone and zone numbers>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Sangireddy, Bentwich before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Sangireddy, Hale to include the teachings of Bentwich, in order to obtain limitations taught by Bentwich.  One would have been motivated to make such a combination because it provides irrigation system in defined zones that can be easily maintained.

With regard to claim 7, this claim depends upon claim 6, which is rejected above. In addition, Bentwich teaches the system further configured to: allow a user to manipulate the zones and zone numbers utilizing the display of the computing device < display <fig 1 items 120, 125, 130 show zone numbers, number of zones can be divided according to soil type para 0045>.
Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale in view of Sangireddy in view of Jacobsen et al (US Patent Application Publication 2010/0042263 A1 hereinafter Jacobsen).

With regard to claim 8, this claim depends upon claim 1, which is rejected above. VanderGriend, Hale, Sangireddy do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Jacobson teaches the system comprising: irrigation lines; irrigation heads; and a plurality of valves positioned in a plurality of locations within the irrigation system <sprinklers heads, valves are utilized to cover the desired area 0015-0017>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Sangireddy, Jacobsen before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Sangireddy, Hale to include the teachings of Jacobson, in order to obtain limitations taught by Jacobson.  One would have been motivated to make such a combination because it provides efficient management of an irrigation system.

With regard to claim 9, this claim depends upon claim 8, which is rejected above. In addition, Jacobsen teaches wherein the plurality of valves, irrigation heads <para 0090>, and Hale teaches flow sensors and moisture sensors are in communication with the irrigation management server <col 7 lines 8-21, sensors can compute with a processing unit>.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale in view of Sangireddy in view of Klein (US Patent Application Publication 2019/0362444 A1 hereinafter Klein) in view of Williams et al (US Patent Application Publication 2016/0057949 hereinafter Williams)

With regard to claim 10, this claim depends upon claim 1, which is rejected above. VanderGriend, Hale, Sangireddy do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Klein teaches the system further configured to: 
retrieve weather information from third party servers <weather information can be obtained para 0112 fig 19>;
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Sangireddy, Klein before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale, Sangireddy to include the teachings of Klein, in order to obtain limitations taught by Klein.  One would have been motivated to make such a combination because it provides efficient way to manage an irrigation system as a need identified and solved by Klein (see Background).
VanderGriend. Hale, Sangireddy, Klein do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, William teaches 
retrieve local water utility information from third party servers <water usage can be obtained para 0065>; and 
allow a user to display such information on a computing device <fig 5 para 0065>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Sangireddy, Klein, Williams before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale, Sangireddy, Klein to include the teachings of Williams, in order to obtain limitations taught by Williams.  One would have been motivated to make such a combination because it provides efficient way to manage an irrigation system as a need identified and solved by Williams (see Background).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale

With regard to claim 11, VanderGriend teaches a method for displaying and manipulating an irrigation system, the method comprising: 
inputting the irrigation system into an irrigation management server; accessing the irrigation system <user’s PC can be used to input customized info of an irrigation system para 0027>; 
retrieving a third party map of a GPS location of the irrigation system <figs 5A, 5B geographic location of the irrigation system can be retrieved and displayed para 0056, see also para 0048>; 
overlaying the irrigation system onto the third party map <figs 5A, 5B, para 0048, 0056>; and 
displaying the irrigation system over the third party map on a computing device <fig 5A, 5B para 0048, 0056>, 
In the same field of endeavor, Hale teaches
displaying a location of at least one flow sensor within the irrigation system, and displaying a location of at least one moisture sensors within the irrigation system over the third party map on the computing device <location of moisture and flow sensor can be determined and displayed on a visible map col 8 lines 34-54>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend to include the teachings of Hale, in order to obtain limitations taught by Hale.  One would have been motivated to make such a combination because it provides efficient management of the irrigation system.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale in view of Sangireddy

With regard to claim 12, this claim depends upon claim 11, which is rejected above. VanderGriend, Hale do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Sangireddy teaches the method further comprising the step of retrieving a GPS location of a user seeking access to the irrigation system and displaying the location of a user over the third party map <user location can be overlaid, GPS can be used para 0071, fig 3B>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale to include the teachings of Sangireddy, in order to obtain limitations taught by Sangireddy.  One would have been motivated to make such a combination because it provides a better visualization of an irrigation system.

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale in view of Sangireddy in view of Hall (US Patent Application Publication 2011/0106320 hereinafter Hall)

With regard to claim 13, this claim depends upon claim 11, which is rejected above. wherein the displaying of the irrigation system over the third party map comprises: 
VanderGriend, Hale do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Sangireddy teaches 
displaying a perimeter line of a first zone and a perimeter line of a second zone, and upon a user's selection of the first zone displaying an interactive first zone secondary menu at a location of the first zone on the computing device display, the interactive first zone secondary menu comprising predetermined, selectable functions relating to the first zone <see fig 7A item 710, fig 8B para 0136 zone boundary and menu for displaying zone specific information>; 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale to include the teachings of Sangireddy, in order to obtain limitations taught by Sangireddy.  One would have been motivated to make such a combination because it provides management of zones within an irrigation system.
VanderGriend, Hale, Sangireddy do not appear to explicitly disclose the predetermined, selectable functions relating to the first zone comprising at least one selected from the group of: soil evaporation rate of the first zone, moisture content of the first zone, and scheduled watering times of the first zone; and upon a user's selection of the second zone displaying an interactive second zone secondary menu at a location of the second zone on the computing device display, the interactive second zone secondary menu comprising predetermined, selectable functions relating to the second zone, the predetermined, selectable functions relating to the second zone comprising at least one selected from the group of: soil evaporation rate of the second zone, moisture content of the second zone, and scheduled watering times of the second zone.
In the same field of endeavor, Hall teaches predetermined, selectable functions relating to the first zone comprising at least one selected from the group of: soil evaporation rate of the first zone, moisture content of the first zone, and scheduled watering times of the first zone <fig 9 shows predetermined watering schedule/time for the zone para 0073>; and upon a user's selection of the second zone displaying an interactive second zone secondary menu at a location of the second zone on the computing device display, the interactive second zone secondary menu comprising predetermined, selectable functions relating to the second zone, the predetermined, selectable functions relating to the second zone comprising at least one selected from the group of: soil evaporation rate of the second zone, moisture content of the second zone, and scheduled watering times of the second zone <fig 9 shows predetermined watering schedule/time for the zone para 0073>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Sangireddy, Hall before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale, Sangireddy to include the teachings of Hall, in order to obtain limitations taught by Hall.  One would have been motivated to make such a combination because it provides a good user interface for irrigation by zones.

With regard to claim 14, this claim depends upon claim 13, which is rejected above. In addition, Sangireddy teaches the method comprising: 
allowing a user to manipulate the perimeter lines of the at least one zone utilizing the display of the computing device<zones can be drawn on a map para 0077>.
With regard to claim 15, this claim depends upon claim 13, which is rejected above. In addition, VanderGriend teaches wherein the irrigation system comprises sensors, the method further comprising: 
retrieving sensor information from the irrigation system <para 0011>; 
allowing a user to display sensor information on a computing device by selecting the at least one zone <output of a sensor associated with a zone can be displayed para 0011>.
Claims 16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale in view of Bentwich.

With regard to claim 16, this claim depends upon claim 11, which is rejected above. VanderGriend, Hale do not appear to explicitly disclose limitations of this claim. 
In the same field of endeavor, Bentwich teaches wherein the display of the irrigation system further displaying zones and zone numbers on the display <fig 1 items 120, 125, 130 show zone and zone numbers>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Bentwich before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale to include the teachings of Bentwich, in order to obtain limitations taught by Bentwich.  One would have been motivated to make such a combination because it provides irrigation system in defined zones that can be easily maintained.

With regard to claim 17, this claim depends upon claim 16, which is rejected above. In addition, Bentwich teaches the method further comprising: 
allowing a user to manipulate the zones and zone numbers utilizing the display of the computing device <fig 1 items 120, 125, 130 show zone numbers, number of zones can be divided according to soil type para 0045>.
Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale in view of Jacobsen et al (US Patent Application Publication 2010/0042263 A1 hereinafter Jacobsen).

With regard to claim 18, this claim depends upon claim 11, which is rejected above. VanderGriend, Hale do not appear to explicitly  disclose limitations of this claim.
In the same field of endeavor, Jacobson teaches the method further comprising: 
irrigation lines; irrigation heads flow sensors; moisture sensors; and a plurality of valves positioned in a plurality of locations within the irrigation system <sprinklers heads, valves are utilized to cover the desired area 0015-0017>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Jacobsen before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale to include the teachings of Jacobsen, in order to obtain limitations taught by Jacobsen.  One would have been motivated to make such a combination because it provides efficient management of an irrigation system.

With regard to claim 19, this claim depends upon claim 18, which is rejected above,
In addition, Jacobsen teaches wherein the plurality of valves, irrigation heads <para 0090, communicate with a processing unit>, 
Hale teaches flow sensors and moisture sensors are in communicate with the irrigation management server <col 7 lines 8-21, sensors can compute with a processing unit>.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over VanderGriend in view of Hale in view of Klein

With regard to claim 20, this claim depends upon claim 1, which is rejected above.
VanderGriend, Hale, do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Klein teaches retrieving at least one selected from the group of: 
weather information from third party servers <weather information can be obtained para 0112 fig 19> and local water utility information from third party servers; and 
the processor configured to display at least one of the weather information from third party servers <weather information can be displayed para 0019> and local water utility information from third party servers.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of VanderGriend, Hale, Klein before him/her before the effective filing date of the claimed invention, to modify the teachings of VanderGriend, Hale to include the teachings of Klein, in order to obtain limitations taught by Klein.  One would have been motivated to make such a combination because it provides efficient way to manage an irrigation system as a need identified and solved by Klein (see Background).
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173